Citation Nr: 1820755	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to major depressive disorder, claimed as attention deficit hyperactivity disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service from September 19, 1988, to December 10, 1992.  He also had active duty service from December 11, 1992, to October 16, 1996, under "other than honorable conditions."

This appeal to the Board of Veterans' Appeals (Board) is from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before a Veterans Law Judge (VLJ) at a May 2017 videoconference hearing and a transcript of this hearing is of record.  In January 2018, VA notified the Veteran that he was entitled to another hearing in light of the fact that the VLJ who had conducted his video conference hearing was no longer with the Board.  See 38 U.S.C. § 7107(c) (2012).  As he did not respond within 30 days of the notification, it is presumed that he did not want another hearing.

The scope of the Veteran's claim for a psychiatric disorder includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  Id.  Based on Clemons and the evidence of record, the Board has expanded the Veteran's claim to include his currently diagnosed major depressive disorder, as reflected above.

The Board remanded the claim for further development in September 2017.  The issue now returns for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's major depressive disorder manifested during his period of honorable service and has continued since that time. 


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R.
§§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran seeks service connection for an acquired psychiatric disorder.  He claims that his currently diagnosed major depressive disorder (MDD) began during his first period of service, soon after his parents were murdered.  He relays having had difficulty coping with this loss and that as a result, he made some errors in judgment that that eventually led to disciplinary action and his discharge under "other than honorable conditions."  The Veteran claims to have experienced continuous psychiatric symptomatology since service.   

A death certificate submitted by the Veteran indicates that his father died in November 1996, during the Veteran's period of honorable service.

Although service treatment records are negative for a diagnosed psychiatric disorder, these records include the Veteran's December 1989 report of being "hyperactive" and having "nervous" habits.    

The record includes conflicting medical opinions regarding the onset and etiology of the Veteran's MDD.  

Following an October 2017 examination, the examiner opined that the disorder was at least as likely as not incurred or caused by the claimed in-service event.  The examiner determined that the Veteran's symptoms began in and has continued since service.  As rationale for this opinion, the examiner listed the Veteran's personal trauma (the death of his parents), which occurred during his period of honorable service, and his reported onset of depression during service with continuing symptoms since that time.   

In November 2017, a different VA examiner reviewed the claims file and opined that the Veteran's MDD was less likely than not incurred in or caused by his military service, as there was no evidence to determine that the disorder began during the Veteran's first or second period of service.  The examiner stated that there was no specific evidence associating the Veteran's depression with his parent's death.  The examiner and inferred that the October 2017 opinion "seems" to associate the onset of the disorder with the second, less than honorable, period of service.  

The Board does not find the November 2017 examiner's opinion to be the most persuasive evidence of record, as the opinion does not give adequate consideration to the in-service notation of relevant symptoms or the Veteran's competent statements regarding the onset of his symptoms soon after his parents' death, resulting in his later disciplinary action.  As for the October 2017 opinion, the Board notes that the examiner does not explicitly address whether the Veteran's MDD had its onset during his first or second period of service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, the Board does not find one opinion to be more probative than the other.  

The evidence is thus at least evenly balanced as to whether the Veteran's MDD is related to his period of honorable service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for MDD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for MDD is granted.





_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


